DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petta et al. (US 7543802).
	Re Clm 8:  Petta et al. disclose a removable deck railing infill system (see figs) comprising: a removable infill assembly comprising an upper infill rail (fig 4, element 122), a lower infill rail (fig 6, element 122), and one or more filling elements (116), wherein the one or more filling elements are below the upper infill rail and are connected to the upper infill rail (see fig 4), and wherein the one or more filling elements are above the lower infill rail and are connected to the lower infill rail (see fig 6); a top shear strut (top 124) configured for attachment to a top rail (126) wherein a deck railing frame comprises the top rail (126), a bottom rail (fig 6, 326), and two posts (118, 119) connected by the top rail and the bottom rail to thereby form the deck railing frame; and a bottom shear strut (bottom 124) configured for attachment to the bottom rail; wherein the removable infill assembly is configured for being positioned within (see figs) and removably attached (via slidability and/or fasteners) to the deck railing frame.
Re Clm 16:  Petta et al. disclose a method comprising: removably attaching a removable infill assembly in a deck railing frame comprising a top rail (126), a bottom rail (326), and two posts (118, 119) wherein the two posts are connected by the top rail and the bottom rail to thereby form the deck railing frame (See fig 1); wherein the removable infill assembly comprises an upper infill rail (upper 122), a lower infill rail (lower 122), and one or more filling elements (116), wherein the one or more filling elements are below the upper infill rail and are connected to the upper infill rail (see fig 4), and wherein the one or more filling elements are above the lower infill rail and are connected to the lower infill rail (fig 6); wherein a top shear strut (top 124) is attached to the top rail; wherein a bottom shear strut (bottom 124) is attached to the bottom rail; and wherein the removable infill assembly engages the top shear strut and the bottom shear strut when the removable infill assembly is positioned within and removably attached to the deck railing frame (see figs).
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance/allowable subject matter: 
The prior art does not anticipate all the limitations of independent claim 1 and dependent claims 9-15 and 17-20.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references, specifically US 7543802, disclose a removable railing infill system with upper and lower rails, struts, and infill rails; but fail to disclose upper and lower infill shear struts in the configuration of independent claim 1 and dependent claims 12 and 17.  Examiner also notes that the prior art fails to disclose the limitations of top/bottom spring-loaded binding elements attached to the top/bottom shear struts wherein the upper/lower infill rail comprises a cavity that interacts with the spring-loaded binding element (clms 9 and 11).    
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.

	                                                                                                                                                                                                        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678